DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present invention is 02/16/2017. 
This action is in response to amendments and/or remarks filed on 02/23/2022. In the current amendments claim 1, 3-4, 7, 12, 14-16, 19 and 22 have been amended, claims 9-11 and 17-18 have been cancelled. Claims 1-8, 12-16 and 19-23 are currently pending and have been examined. 
In response to arguments and/or remarks filed on 002/23/2022, the 35 U.S.C 103 rejections made in the previous Office Action has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an Email communication from Applicant’s Representative, Sung Pil Kim (Registration No. 64774), to Examiner on 05/03/2022. 

The application has been amended as follows: 
Claim 1 (Currently Amended) An artificial intelligence (AI) learning method of an AI learning system implemented on a computer, the method comprising:
selecting, by a processor of a server that includes or is connected to the AI learning system, question data from a database associated with the server;
verifying, by the processor, a communication session between an account of at least one user among users registered to a messaging service and an AI account, the AI account associated with an AI engine of the AI learning system and registered to the messaging service; 
causing, by the processor, the AI account to transmit questions to the at least one user;
receiving, by the processor, from the account of the at least one user answers to the questions through the verified communication session;
generating, by the processor, a profile of the at least one user based on the questions from the AI account and the answers from the account of the at least one user; 
designating, by the processor, one of the at least one user as an answerer based on the profile of the at least one user; 
transmitting, by the processor, the question data to the answerer through the verified communication session as an instant message of the AI account;
receiving, by the processor, answer data to the question data from the answerer through the verified communication session; 
generating, by the processor, learning data by mutually associating and storing the question data and the received answer data, to train the AI engine based on the question data and the received answer data; 
receiving question data of a first user through a first communication session, the first communication session between an account of the first user among users registered to a messaging service and an AI account;
selecting a second user to which the question data of the first user is to be transmitted from among the users registered to the messaging service; 
transmitting the question data to the second user through a second communication session between an account of the second user and the AI account;
receiving answer data to the question data of the first user from the second user through the second communication session; and
transmitting the received answer data from the second user to the first user as an answer for the question data of the first user through the first communication session, to train the AI engine based on the received answer data and the question data.

Claim 2 (Previously Presented) The method of claim 1, wherein 
the server is a messaging server, in which the AI learning system is included, or to which the AI learning system is connected over a network, 
the messaging server is configured to provide the messaging service, and
the verifying comprises, 
identifying the at least one user among the users registered to the messaging service, and 
setting the communication session between the account of the at least one user and the AI account through the messaging server.

Claim 3 (Currently Amended) The method of claim 1, wherein 
the selecting question data includes selecting or generating the question data using the database, which is included in the AI learning system, or is connected to the AI learning system over a network, and
the database is generated based on at least one of instant messages transmitted and received between the users registered to the messaging service, instant messages transmitted and received between the users registered to the messaging service and the AI account, or previously generated learning data.

Claim 4 (Currently Amended) The method of claim 1, wherein the selecting question data comprises generating the question data using an instant message received through a first communication session between an account of a first user among the users registered to the messaging service and the AI account.

Claim 5 (Previously Presented) The method of claim 4, further comprising:
transmitting the received answer data through the first communication session for the account of the first user.

Claim 6 (Previously Presented) The method of claim 5, wherein the generating the learning data comprises generating the learning data by further using response data, the response data being data received from the first user in response to the received answer data transmitted through the communication session between the account of the first user and the AI account.

Claim 7 (Currently Amended) The method of claim 1, wherein 
the selecting question data comprises selecting the question data based on a question message received through a first communication session between an account of a first user among the users registered to the messaging service and the AI account, 
the verifying comprises selecting the at least one user based on a previous history of each of the users registered to the messaging service, and
the previous history includes at least one of 
a location of a corresponding user registered to the messaging service, 
a time at which the question message is transmitted through the messaging service, 
a time at which the answer data to the question data is transmitted through the messaging service, and 
a time at which an answer to the question data is refused.

Claim 8 (Previously Presented) The method of claim 1, wherein the at least one user is randomly selected from among the users registered to the messaging service or selected from among the users based on the question data.

Claim 9 (Cancelled)  
Claim 10 (Cancelled)  
Claim 11 (Cancelled) 
Claim 12 (Currently Amended) The method of claim 1, further comprising:
analyzing the received question data of the first user and determining whether the trained AI engine is capable of providing an answer for the question data of the first user; and
in response to a result of the analyzing indicating that the trained AI engine is not capable of providing an answer for the question data of the first user, performing the selecting, the transmitting the question data to the second user, and the receiving answer data from the second user.

Claim 13 (Previous Presented) The method of claim 12, wherein the analyzing comprises: 
searching a database connected to the answer relay system or a document on a website using a keyword acquired by analyzing the question data; and 
determining whether the second user is capable of providing the answer based on a result of the searching.

Claim 14 (Currently Amended) The method of claim 12, wherein in response to the result of the analyzing indicating that the second user is not capable of providing the answer to the question data, the transmitting the question data to the second user includes transmitting the question data to a third user through a third communication session, the third communication session between an account of the third user and the AI account.
Claim 15 (Currently Amended) The method of claim 1, wherein 
the transmitting the question data to the second user includes transmitting the question data by selecting the second user based on a previous history of each of the users registered to the messaging service, and
the previous history includes at least one of 
a location of a corresponding user registered to the messaging service, 
a time at which a question message including the question data is transmitted through the messaging service, 
a time at which the answer data to the question data is transmitted through the messaging service, and 
a time at which an answer to the question data is refused.

Claim 16 (Currently Amended) The method of claim 1, wherein the transmitting the question data to the second user includes transmitting the question data to the second user randomly selected from among the users registered to the messaging service or selected based on the question data.
Claim 17 (Cancelled)  
Claim 18 (Cancelled)  

Claim 19 (Currently Amended) An artificial intelligence (AI) learning system implemented on a computer, the system comprising:
a memory configured to store non-transitory computer-readable instructions; and
at least one processor configured to execute the non-transitory computer-readable instructions such that the at least one processor causes the system to, 
select question data from a database associated with a server that includes or is connected to the AI learning system, 
verify a communication session set between an account of at least one user among users registered to a messaging service and an AI account, the AI account associated with an AI engine of the AI learning system and registered to the messaging service, 
cause the AI account to transmit questions to the at least one user,
receive from the account of the at least one user answers to the questions through the verified communication session,
generate a profile of the at least one user based on the questions from the AI account and the answers from the account of the at least one user, 
designate one of the at least one user as an answerer based on the profile of the at least one user, 
transmit the question data to the answerer through the verified communication session as an instant message of the AI account, 
receive answer data to the question data from the answerer through the verified communication session, 
generate learning data by mutually associating and storing the question data and the received answer data, for training the AI engine based on the question data and the received answer 
receive question data of a first user through a first communication session, the first communication session between an account of the first user among users registered to a messaging service and an AI account,
select a second user to which the question data of the first user is to be transmitted from among the users registered to the messaging service, 
transmit the question data to the second user through a second communication session between an account of the second user and the AI account,
receive answer data to the question data of the first user from the second user through the second communication session, and
transmit the received answer data from the second user to the first user as an answer for the question data of the first user through the first communication session, to train the AI engine based on the received answer data and the question data.


Claim 20 (Previously Presented) The system of claim 19, wherein 
the server is a messaging server, in which the AI learning system is included, or to which the AI learning system is connected over a network, 
the messaging server is configured to provide the messaging service, and
the at least one processor is configured to verify the communication session by 
identifying the at least one user among the users registered to the messaging service, and 
setting a new communication session between the account of the at least one user and the AI account through the messaging server.
Claim 21 (Previously Presented) The method of claim 1, further comprising:
storing, by the AI learning system, the learning data in a learning database included in or is in communication with the server over a network; and
acquiring, by the AI learning system, answer data having improved accuracy to the question data from the learning database through a process of continuously filtering the answer data suitable for the question data, to train the AI engine. 

Claim 22 (Currently Amended) The method of claim 1, further comprising:
storing, by the AI learning system, the learning data in a learning database included in or is in communication with the server over a network; and
acquiring, by the AI learning system, answer data having improved accuracy to the question data from the learning database through a process of continuously filtering the acquired answer data suitable for the question data, to train the AI engine. 

Claim 23 (Previously Presented) The system of claim 19, wherein the at least one processor is further configured to execute the non-transitory computer-readable instructions such that the at least one processor causes the system to
store the learning data in a learning database included in or is in communication with the server over a network; and
acquire answer data having improved accuracy to the question data from the learning database through a process of continuously filtering the answer data suitable for the question data, to train the AI engine. 
Allowable Subject Matter
Claims 1-8, 12-16 and 19-23 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a Web-analytics system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for pattern-optimized session logs for improved web analytics, the method comprising: the system receiving a set of session logs of a Web site of interest, where each log of the received session logs records steps performed during a user session of a plurality of user sessions on the Web site.
None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly: 
“generate learning data by mutually associating and storing the question data and the received answer data, for training the AI engine based on the question data and the received answer data,
receive question data of a first user through a first communication session, the first communication session between an account of the first user among users registered to a messaging service and an AI account,
select a second user to which the question data of the first user is to be transmitted from among the users registered to the messaging service, 
transmit the question data to the second user through a second communication session between an account of the second user and the AI account,
receive answer data to the question data of the first user from the second user through the second communication session, and
transmit the received answer data from the second user to the first user as an answer for the question data of the first user through the first communication session, to train the AI engine based on the received answer data and the question data.”2

Independent claim 19 is directed to an artificial intelligence (AI) learning system implemented on a computer, the system comprising: a memory configured to store non-transitory computer-readable instructions; and at least one processor configured to execute the non-transitory computer- readable instructions such that the at least one processor causes the system to, select question data from a database associated with a server that includes or is connected to the AI learning system.
None of the prior arts, either alone or in combination, teaches the limitations of claim 19, particularly: 
“generate learning data by mutually associating and storing the question data and the received answer data, for training the AI engine based on the question data and the received answer data,
receive question data of a first user through a first communication session, the first communication session between an account of the first user among users registered to a messaging service and an AI account,
select a second user to which the question data of the first user is to be transmitted from among the users registered to the messaging service, 
transmit the question data to the second user through a second communication session between an account of the second user and the AI account,
receive answer data to the question data of the first user from the second user through the second communication session, and
transmit the received answer data from the second user to the first user as an answer for the question data of the first user through the first communication session, to train the AI engine based on the received answer data and the question data.”2

The closest prior art of record are the following:
Kozloski et al. (US2016/0292582 A1) teaches query/answer systems in Natural Language Processing and, in particular, to the field of enhancing the Natural Language Processing for Question Answering systems. 
Isensee et al. (US Pat No. 9063975 B2) teaches a system and method for answering questions about at least one previous execution of a question answering (QA) system on a previous input question.
Oztekin et al. (US Pat No. 8468143 B1) teaches question based on the classification data of the information items and identifies one or more consultants for the question among a plurality of candidates in accordance with a comparison of the question profile and the candidates respective user profiles.
Goh et al. (“Domain Knowledge query conversation bots in instant messaging”) teaches an artificial intelligent conversation robot or bots called Artificial Intelligence Natural language Identity to mimic human conversation.

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claim 1, 9 and 19, which includes the features: 
“receive question data of a first user through a first communication session, the first communication session between an account of the first user among users registered to a messaging service and an AI account,
select a second user to which the question data of the first user is to be transmitted from among the users registered to the messaging service, 
transmit the question data to the second user through a second communication session between an account of the second user and the AI account,
receive answer data to the question data of the first user from the second user through the second communication session, and
transmit the received answer data from the second user to the first user as an answer for the question data of the first user through the first communication session, to train the AI engine based on the received answer data and the question data.2
Dependent claims 2-8, 12-15 and 21-22 are allowed for dependency of independent claim 1. 
Dependent claims 20 and 20 are allowed for dependency of independent claim 19. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126